DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-21, as filed on 02/04/2020, are currently pending and considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Claim 1’s “upper portion” and Claim 9’s “lip holder portion” (It is unclear which part of the flexor arm is the upper portion and the lip holder portion as both are configured to be placed against the lips and upper portion does not have a reference number
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claims 6-8, 12, and 17-18: remove “or combinations thereof”. (Claims already state “at least one of a group of component parts”).  
Claim 12, line 4: change comma to semicolon after markush grouping to prevent indefiniteness in what is in the markush grouping.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-8, 11-13, 15-19, 21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10, 549,151 B2 This is a statutory double patenting rejection.
Application 16/781,371
US Patent 10,549,151 B2
Claim 1. A facial exercise apparatus to perform resistance exercises for an at least one portion of a lip of a patient, the apparatus comprising: an at least one flexor arm, said at least one flexor arm having an upper component contoured to surround the at least one portion of the lip of the patient, perpendicularly connected to a flexing component capable of providing an at least one level of resistance against the at least one portion of said lip; 
an at least one flexor head having a substantially cylindrical portion, a front end and a rear end, said flexor head capable of receiving said at least one flexor arm on an at least one location along said substantially cylindrical portion of said at least one flexor head;
and a mouthpiece stabilizer having a size and shape sufficient to fit within the mouth of said patient 
and capable of securing said apparatus to said face of said patient during a facial exercise when said patient bites down upon said mouthpiece stabilizer, 
said mouthpiece stabilizer capable of connecting to said flexor head at said rear end.
Claim 1. A facial exercise apparatus to perform resistance exercises for an at least one portion of a lip a patient, the apparatus comprising: an at least one flexor arm, said at least one flexor arm having an upper component contoured to surround the at least one portion of the lip of the patient, perpendicularly connected to a flexing component capable of providing an at least one level of resistance against the at least one lip portion (Col. 19, lines 7-15); 
an at least one flexor head having a substantially cylindrical portion, a front end and rear end, said flexor head capable of receiving said at least one flexor arm on an at least one location along said substantially cylindrical portion of said at least one flexor head (Col. 19, lines 16-20);
and a mouthpiece stabilizer having a size and shape sufficient (inherently fits within the mouth as the patient bites down upon it)
to secure said apparatus to said face of said patient when said patient bites down upon said mouthpiece stabilizer, 
said mouthpiece stabilizer capable of connecting to said flexor head at said rear end (Col. 19, lines 21-25);
3. The facial exercise apparatus of Claim 1, wherein said flexing component comprises an adjustable spring capable of adjusting a resistance against said at least one lip portion.
 3. The facial exercise apparatus of claim 1, wherein said flexing component comprises an adjustable spring capable of adjusting a resistance against said at least one lip portion. 
4. The facial exercise apparatus of Claim 1, wherein said flexor head is capable of rotating around a connection to said mouthpiece stabilizer.
wherein said flexor head is capable of rotating around a connection to said mouthpiece stabilizer (Claim 1, Col. 19, lines 25-27)

5. The facial exercise apparatus of claim 1, wherein said mouthpiece stabilizer is molded from an impression of a bite pattern of the patient.
6. The facial exercise apparatus of Claim 1, wherein said at least one flexor arm comprises at least one of a group of component parts, selected from the group of component parts consisting of a base connector, an interior compressor rod, a lock, an interior spring, an aperture, a resistance adjustment gauge, a case and a contoured lip holder having a lip holder back rear edge and a lip holder top front edge or combinations thereof.
6. The facial exercise apparatus of claim 1, wherein said at least one flexor arm comprises at least one of a group of component parts, selected from the group of component parts consisting of a base connector, an interior compressor rod, a lock, an interior spring, an aperture, a resistance adjustment gauge, a case and a contoured lip holder having a lip holder back rear edge and a lip holder top front edge or combinations thereof.
7. The facial exercise apparatus of Claim 1, wherein said flexor head comprises at least one of a group of component parts, selected from the group of component parts consisting of a first connection port, a second connection port, a third connection port, a fourth connection port, an end cap, an end chamber, and a resistance adjustment gauge panel or combinations thereof.
7. The facial exercise apparatus of claim 1, wherein said flexor head comprises at least one of a group of component parts, selected from the group of component parts consisting of a first connection port, a second connection port, a third connection port, a fourth connection port, an end cap, an end chamber, and a resistance adjustment gauge panel or combinations thereof.
8. The facial exercise apparatus of Claim 1, wherein said mouthpiece stabilizer comprises at least one of a group of regions, selected from the group of regions consisting of a teeth canal, a teeth support, a right arm, a left arm, and a mouthpiece front plate and further comprises a mouthpiece connector
8. The facial exercise apparatus of claim 1, wherein said mouthpiece stabilizer comprises at least one of a group of regions, selected from the group of regions consisting of a teeth canal, a teeth support, a right arm, a left arm, and a mouthpiece front plate and further comprises a mouthpiece connector or combinations thereof.
11. A method of strengthening facial muscles and reducing an appearance of wrinkles on a face of a patient, the method comprising:
providing a facial exercise apparatus to a patient, said facial exercise apparatus comprising an at least one flexor arm, a flexor head having a substantially cylindrical portion and a front end and a rear end, and a mouthpiece stabilizer, said at least one flexor arm capable of 27McGhee55028-RACON being connected to said flexor head at an at least one location along said substantially 
specifying an at least one target facial area for improvement; 
securing said facial exercise apparatus within said mouth of said patient by having said patient insert said mouthpiece stabilizer into a mouth of said patient and bite down on said mouthpiece stabilizer;
fitting said at least one flexor arm around an at least one lip portion of said patient; 
and instructing said patient to perform a set of resistance exercises for said at least one target facial area by moving said at least one lip portion toward said flexor head connector 
while said patient continually bites down on said mouthpiece stabilizer thereby exercising said at least one target facial area.

providing a facial exercise apparatus to a patient, said facial exercise apparatus comprising an at least one flexor arm, a flexor head having a substantially cylindrical portion and a front and rear end, and a mouthpiece stabilizer, said at least one flexor arm capable of being connected to said flexor head at an at least one location along said substantially  (Col. 20, lines 4-14);
(“lip portion” Col. 20, lines 19-20; lip portion is a specified facial area)
securing said facial exercise apparatus within said mouth of said patient by having said patient insert said mouthpiece stabilizer into a mouth of said patient and bite down on said mouthpiece stabilizer (Col. 20, lines 15-18); 
fitting said at least one flexor arm around an at least one lip portion of said patient (Col. 20, lines 19-20); 
and instructing said patient to perform a set of resistance exercises by moving said at least one lip portion toward said flexor head (Col. 20, lines 21-23).
(“bite down on said mouthpiece stabilizer” Col. 20, lines 17-18; the method already requires the user to bit down on the mouthpiece stabilizer and to exercise the specified facial area)

12. The method of claim 11, wherein the at least one flexor arm comprises an upper component contoured to surround an at least one portion of a lip of said patient selected from a group of portions consisting of an upper lip, a lower lip, a left portion, and a right portion or combinations thereof, perpendicularly connected to a flexing component capable of providing at least one level of resistance against said at least one lip portion, the flexor head is capable of receiving said at least one flexor arm, and the mouthpiece stabilizer has a size and shape sufficient to secure said apparatus within a mouth of said patient when said patient bites down upon said mouthpiece stabilizer, said mouthpiece stabilizer capable of connecting to said flexor head.

13. The method of claim 12, wherein said at least one flexor arm is a total of four flexor arms, wherein said flexor head is capable of receiving said total of four flexor arms radially at ninety-degree intervals along said substantially cylindrical portion.
15. The method of Claim 12, wherein the flexor head is capable of rotating around a connection to said mouthpiece stabilizer.
11. wherein the flexor head is capable of rotating around a connection to said mouthpiece stabilizer (Col. 20, lines 12-14)
16. The method of Claim 12, further comprising a step of molding the mouthpiece stabilizer according to an impression of a bite pattern of said patient.
15. The method of claim 12, further comprising a step of molding the mouthpiece stabilizer according to an impression of a bite pattern of said patient.
17. The method of Claim 12, wherein said at least one flexor arm comprises at least one of a group of component parts, selected from the group of component parts consisting of a base connector, an interior compressor rod, a lock, an interior spring, an aperture, a resistance adjustment gauge, a case and a contoured lip holder having a lip holder back rear edge and a lip holder top front edge or combinations thereof.  

16. The method of claim 12, wherein said at least one flexor arm comprises at least one of a group of component parts, selected from the group of component parts consisting of a base connector, an interior compressor rod, a lock, an interior spring, an aperture, a resistance adjustment gauge, a case and a contoured lip holder having a lip holder back rear edge and a lip holder top front edge or combinations thereof.
18. The method of Claim 12, wherein said flexor head comprises at least one of a group of component parts, selected from the group of component parts consisting of a first connection port, a second connection port, a third connection port, a fourth connection port, an end cap, an end chamber, and a resistance adjustment gauge panel or combinations thereof.
17. The method of claim 12, wherein said flexor head comprises at least one of a group of component parts, selected from the group of component parts consisting of a first connection port, a second connection port, a third connection port, a fourth connection port, an end cap, an end chamber, and a resistance adjustment gauge panel or combinations thereof.
19. The method of Claim 12, wherein said mouthpiece stabilizer comprises at least one of a group of regions, selected from the group of regions consisting of a teeth canal, a teeth support, a right arm, a left arm, and a mouthpiece front plate and further comprises a mouthpiece connector or combinations thereof.
18. The method of claim 12, wherein said mouthpiece stabilizer comprises at least one of a group of regions, selected from the group of regions consisting of a teeth canal, a teeth support, a right arm, a left arm, and a mouthpiece front plate and further comprises a mouthpiece connector or combinations thereof.

an at least one flexor arm, said at least one flexor arm having an upper component contoured to surround the at least one portion of the lip of the patient, perpendicularly connected to a flexing component capable of providing an at least one level of resistance against the at least portion of said lip; 
an at least one flexor head having a substantially cylindrical portion, a front end and a rear end, said flexor head capable of receiving said at least one flexor arm on an at least one location along said substantially cylindrical portion of said at least one flexor head; 
and a stabilizer connected to an end of said at least one flexor head, 
the stabilizer is capable of stabilizing the facial exercise apparatus in place, 
thereby isolating a targeted facial area during a strength training exercise.
Claim 1. A facial exercise apparatus to perform resistance exercises for an at least one portion of a lip a patient, the apparatus comprising: 
an at least one flexor arm, said at least one flexor arm having an upper component contoured to surround the at least one portion of the lip of the patient, perpendicularly connected to a flexing component capable of providing an at least one level of resistance against the at least one lip portion (Col. 19, lines 7-15); 
an at least one flexor head having a substantially cylindrical portion, a front end and rear end, said flexor head capable of receiving said at least one flexor arm on an at least one location along said substantially cylindrical portion of said at least one flexor head (Col. 19, lines 16-20);
said mouthpiece stabilizer capable of connecting to said flexor head at said rear end (Col. 19, lines 21-25);
sufficient to secure said apparatus to said face of said patient  (Col. 19, lines 21-23)
(“lip portion” Col. 20, lines 19-20; lip portion is a specified targeted facial area)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
The term "substantially cylindrical portion" in Claims 1, 2, 11, 13, and 21 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of The specifications do not describe or give a value to what can be considered substantially cylindrical.
Claim 9 recites “placing a lip portion of said patient against said lip holder portion”. The claim is rendered indefinite as it is unclear if the lip portion is a different portion of the lips than the “at least one portion of the lip of the patient” of claim 1 or in addition a different portion of the lips. It is unclear if the upper portion of claim 1 and the lip holder portion are the same limitation or in addition that cover different portions of the lips.
Claim 9 recites “while said patient bites down upon”. The claim is rendered indefinite as it is unclear what the user is biting down “upon”.
Claim 14 recites “an extended period of time” which is a relative term which renders the claim indefinite.  The term "extended period" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The extended period of time is unspecified and it is unclear what can be considered extended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 3, 6-10, and 21 are rejected under 35 U.S.C. 102X as being anticipated by US 6406405 B1 (Chu).
	Regarding Independent Claim 1, Chu discloses a facial exercise apparatus (facial muscle exercising device) to perform resistance exercises for an at least one portion of a lip of a patient (lip engaging members exercise portions of the lips), the apparatus comprising: 
	an at least one flexor arm (lip engagement portion 14 with guide rod 54, see Fig 3: annotated for circle), said at least one flexor arm having an upper component (lip-receiving grooves 34) contoured to surround the at least one portion of the lip of the patient (see Figures, groove 34 is shaped such that it will partially surround a portion of the lips during use), perpendicularly connected to a flexing component (spring 30; spring 30 extends perpendicular to portion 14’s inner side 22) capable of providing an at least one level of resistance against the at least one portion of said lip  (“operates to bias the lip-engaging pieces 14 and 16 apart from each other” Col. 4, lines 54-55; spring 30 provides a level of resistance);

    PNG
    media_image1.png
    488
    822
    media_image1.png
    Greyscale

Figure 3: Chu Annotated
	an at least one flexor head (cylindrical end 28) having a substantially cylindrical portion (cylindrical end 28 is substantially cylindrical), a front end and rear end (Fig 4: Annotated; front end of the cylinder is the end that exits the mouth and the rear as the opposite end of the cylinder), said flexor head capable of receiving said at least one flexor arm on an at least one location along said substantially cylindrical portion of said at least one flexor head (See Fig 2 for guide rod 54 of flexor arm/portion 14 received into cylinder 28 through opening 44);	

    PNG
    media_image2.png
    535
    792
    media_image2.png
    Greyscale

Figure 4: Chu Annotated
	and a mouthpiece stabilizer (Figure 4: Annotated above) having a size and shape sufficient to fit within the mouth of said patient (“reduce the tendency of the device to fall out of the user's mouth” Col. 2, lines 43-45; the device fits within the mouth) and capable of securing said apparatus to said face of said patient during a facial exercise when said patient bites down upon said mouthpiece stabilizer (the mouthpiece stabilizer is located in a position such that a user could bite down on the mouthpiece stabilizer and therefore sufficiently secure the device to a user’s face), said mouthpiece stabilizer capable of connecting to said flexor head at said rear end (See Fig 4: Annotated for mouthpiece stabilizer indirectly connected to the cylinder 28 at the cylinders rear end).
Regarding Claim 3, Chu further discloses wherein said flexing component comprises an adjustable spring (Spring 30) capable of adjusting a resistance against said at least one lip (Col. 7, lines 18-30 below; preloading the compressive force of the coil spring is adjusting the spring resistance).

    PNG
    media_image3.png
    182
    405
    media_image3.png
    Greyscale

	Regarding Claim 6, Chu further discloses the facial exercise apparatus of Claim 1, wherein said at least one flexor arm comprises at least one of a group of component parts, selected from the group of component parts consisting of:
	 an aperture (cylindrical passageway 50), and a resistance adjustment gauge (rod 54 with catch set screw 68; Col. 7, lines 18-30 below; the office determined that a user gauges the resistance of the spring through placement of the set screw 68 placement through the catch opening and therefore the catch opening is a resistance adjustment gauge). 

    PNG
    media_image3.png
    182
    405
    media_image3.png
    Greyscale

	Regarding Claim 7, Chu further discloses the facial exercise apparatus of Claim 1, wherein said flexor head comprises at least one of a group of component parts, selected from the group of component parts consisting of:
	a first connection port (guideway passage 42; passage 42 connects the guide rod 54 to the flexor head 28).
	Regarding Claim 8, Chu further discloses the facial exercise apparatus of Claim 1, wherein said mouthpiece stabilizer comprises at least one of a group of regions, selected from the group of regions consisting of:
	 a teeth support (the mouthpiece stabilizer is positioned within the mouth and between the teeth and as such the outer surface region closest to the teeth of the mouthpiece stabilizer is the teeth support region).
	Regarding Claim 9 (see 112(b) and drawing objection above), Chu further discloses the facial exercise apparatus of Claim 1, wherein the flexor arm further comprises a lip holder portion (lip receiving groove 34; as best understood and as much as applicant has shown lip holder portion is a part of the upper portion of the flexor arm) and said facial exercise is performed by securing said mouthpiece stabilizer within the mouth of said patient (see Figure 1 wherein the device is secured in the user’s mouth), 
	placing a lip portion of said patient against said lip holder portion and flexing said flexor arm toward said flexor head against said resistance (see Figure 1; “user purses and unpurses his or her lips repeatedly” Col. 1, lines 58-59);
	an upper component (lip-receiving grooves 34) contoured to surround the at least one portion of the lip of the patient (see Figures, groove 34 is shaped such that it will partially surround a portion of the lips during use), perpendicularly
	Regarding Claim 10, Chu further discloses the facial exercise apparatus of Claim 6, wherein a resistance (“compressive force” Col. 7, line 20; the lip engaging piece 14 engages the lips and thus the compressive force on the piece 14 is resisted by the lips) against a patient lip may (Col. 7, lines 18-30 below; adjusting the preloading of the compressive force of the coil spring is adjusting the spring resistance).

    PNG
    media_image3.png
    182
    405
    media_image3.png
    Greyscale

	Regarding Independent Claim 21, Chu discloses a facial exercise apparatus (facial muscle exercising device) to perform resistance exercises for an at least one portion of a lip of a patient (lip engaging members exercise portions of the lips), the apparatus comprising: 
	an at least one flexor arm (lip engagement portion 14 with guide rod 54, see Fig 3: annotated for circle), said at least one flexor arm having an upper component (lip-receiving grooves 34) contoured to surround the at least one portion of the lip of the patient (see Figures, groove 34 is shaped such that it will partially surround a portion of the lips during use), perpendicularly connected to a flexing component (spring 30; spring 30 extends perpendicular to portion 14’s inner side 22) capable of providing an at least one level of resistance against the at least one portion of said lip  (“operates to bias the lip-engaging pieces 14 and 16 apart from each other” Col. 4, lines 54-55; spring 30 provides a level of resistance);

    PNG
    media_image1.png
    488
    822
    media_image1.png
    Greyscale

Figure 3: Chu Annotated
	an at least one flexor head (cylindrical end 28) having a substantially cylindrical portion (cylindrical end 28 is substantially cylindrical), a front end and rear end (Fig 4: Annotated; front end of the cylinder is the end that exits the mouth and the rear as the opposite end of the cylinder), said flexor head capable of receiving said at least one flexor arm on an at least one location along said substantially cylindrical portion of said at least one flexor head (See Fig 2 for guide rod 54 of flexor arm/portion 14 received into cylinder 28 through opening 44);	

    PNG
    media_image2.png
    535
    792
    media_image2.png
    Greyscale

Figure 4: Chu Annotated
(Figure 4: Annotated above) connected to an end of said at least one flexor head (See Fig 4: Annotated for mouthpiece stabilizer indirectly connected to the cylinder 28 at the cylinders rear end through lip portion 34), the stabilizer is capable of stabilizing the facial exercise apparatus in place (“reduce the tendency of the device to fall out of the user's mouth” Col. 2, lines 43-45; the device fits within the mouth), thereby isolating a targeted facial area during a strength training exercise (“user purses and unpurses his or her lips repeatedly” Col. 1, lines 58-59; lips are a facial area isolated for exercise).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6406405 B1 (Chu).
	Regarding Independent Claim 11, Chu discloses a method of strengthening facial muscles and reducing an appearance of wrinkles on a face of a patient (“exercise the facial muscles in a way that prevents their loss of tone and elasticity” Col. 1, lines 15-20), the method comprising: 
(facial muscle exercising device), said facial exercise apparatus comprising a flexor arm (lip engagement portion 14 with guide rod 54, see Fig 3: annotated for circle), flexor head (cylindrical end 28) having a substantially cylindrical portion (cylindrical end 28 is substantially cylindrical) with a front end and rear end (Fig 4: Annotated; the office is interpreting front end of the cylinder as the end that exits the mouth and the rear as the opposite end of the cylinder), and a mouthpiece stabilizer (see Fig 4: Annotated for circle), said at least one flexor arm/portion 14 capable of being connected to said flexor head/cylindrical end 28 at an at least one location along said substantially cylindrical portion (See Fig 2 for guide rod 54 of flexor arm/portion 14 received into cylinder 28 through opening 44) and said mouthpiece stabilizer capable of being connected to said flexor head/cylindrical end 28 at said rear end (See Fig 4: Annotated for mouthpiece stabilizer connected to the cylinder 28 at the cylinders rear end); 

    PNG
    media_image1.png
    488
    822
    media_image1.png
    Greyscale

Figure 3: Chu Annotated

    PNG
    media_image2.png
    535
    792
    media_image2.png
    Greyscale

Figure 4: Chu Annotated
	specifying an at least one target facial area for improvement (“positioning the facial muscle exercising device in one's mouth with the lip-engaging grooves disposed at the corners of one's mouth” Col. 3, lines 40-43; the lips are the target facial area for improvement); 
securing said facial exercise apparatus within said mouth of said patient by having said patient insert said mouthpiece stabilizer into a mouth of said patient (Col. 2, lines 40-45 below; the office determined the user secures the device through the mouthpiece stabilizer), 
fitting said at least one flexor arm/portion 14 around an at least one lip portion of said patient (See Fig 1 for placement with user’s lip engaging with lip engagement portion 34); 

    PNG
    media_image4.png
    147
    410
    media_image4.png
    Greyscale

	and instructing said patient to perform a set of resistance exercises for said at least one target facial area by moving said at least one lip portion toward said flexor head connector (“user purses and unpurses his or her lips repeatedly” Col. 1, lines 58-59; lips are a facial area).
(the office determined that the mouthpiece stabilizer is located in a position such that a user could bite down on the mouthpiece stabilizer and therefore sufficiently secure the device to a user’s face). Chu does not explicitly disclose biting down on the mouthpiece stabilizer for securing the device in the mouth thereby exercising said at least one target facial area.
Ramon teaches a facial exercise apparatus (facial muscle exerciser) comprising a mouthpiece stabilizer (receiving members 20 and 24), and securing said facial exercise apparatus within said mouth of said patient by having said patient insert said mouthpiece stabilizer into a mouth of said patient and bite down on said mouthpiece stabilizer (“The receiving members 20 and 24 are preferably made from a hard rubber or other form of elastic material which allows the user to bite firmly on one end of each of the arms” Col. 4, lines 14-17; the office determined that the device is secured to the users face due to biting down onto receiving members 20 and 24 due to the force applied to the device from the bite). 
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Chu’s method of securing the device to a user’s face to include biting down on the mouthpiece stabilizer, as taught by Ramon, in order to allow a user to use different muscles to secure the device to the face as to not interrupt the lip muscle exercises which include the cheek muscles near the lips.  
	Regarding Claim 12, Chu in view of Ramon further teaches the method of Claim 11, wherein the at least one flexor arm/portion 14 engagement comprises an upper component (lip-receiving grooves 34, the office determined that the groove 36 is on the upper surface of the flexor arm and on the outer perimeter of the device and therefore is considered upper as it performs the intended function of surrounding a portion of the lips) contoured to surround the at least one portion of the lip of the patient (the office determined that the lip-receiving groove 34 will partially surround the lips) selected from a group of portions consisting of an upper lip, a lower lip, a left portion, and a right portion or combinations thereof (Fig 1: the device will surround the left and right lip portions),
	perpendicularly connected to a flexing component (spring 30; spring 30 extends perpendicular to portion 14’s inner side 22) capable of providing at least one level of resistance against said at least one lip portion (“operates to bias the lip-engaging pieces 14 and 28 apart from each other” Col. 4, lines 54-55; the office determined the spring provides resistance), the mouthpiece stabilizer is capable of receiving said at least one flexor arm/portion 14 (See Fig 3: Annotated for mouthpiece stabilizer connected to the portion 14 cylinder’s rear end), and the mouthpiece stabilizer has a size and shape sufficient to secure said apparatus within a mouth of said patient when said patient bites down upon said mouthpiece stabilizer (see modification in claim 12 above; the user bites down upon the mouthpiece stabilizer), said mouthpiece stabilizer capable of connecting to said flexor head (See Fig 4: Annotated for mouthpiece stabilizer connected to the cylinder 28 at the cylinders rear end).
	Regarding Claim 14, Chu in view of Ramon further teaches the method of Claim 11, wherein the facial exercise regimen is performed by a patient as part of a facial strength training regimen (“a method for a human being to maintain muscle tone and elasticity of the cheek muscles adjacent the mouth utilizing a facial muscle exercising device” Col. 3, lines 25-28; maintaining muscle tone is a strength training regimen) wherein said patient increases a strength (“cheek muscles”) over the course of an extended period of time (“maintain muscle tone”; maintaining muscle tone inherently requires a period of time).  
	Regarding Claim 17, Chu in view of Ramon further teaches the method of Claim 12, wherein said at least one flexor arm comprises at least one of a group of component parts, selected from the group of component parts consisting of an aperture (cylindrical passageway 50), and a resistance adjustment gauge (rod 54 with catch opening 64; Col. 7, lines 18-30 above; the user gauges the resistance of the spring through placement of the set screw 68 in the catch opening 64).
	Regarding Claim 18, Chu in view of Ramon further teaches method of Claim 12, wherein said flexor head comprises at least one of a group of component parts, selected from the group of component parts consisting of a first connection port (guideway passage 42; passage 42 connects the guide rod 54 to the flexor head 28).  
	Regarding Claim 19, Chu in view of Ramon further teaches method of Claim 12, wherein said mouthpiece stabilizer comprises at least one of a group of regions, selected from the group of regions consisting of a teeth support (see modification above; the user bites down on the mouthpiece stabilizer and therefore consists of a teeth support upon which the teeth are bitten down on).  
	Regarding Claim 20, Chu in view of Ramon further teaches the method of Claim 11, wherein the facial exercise regimen is performed by a patient as part of a facial strength training regimen over the course of an extended period of time (“the user purses and unpurses his or her lips repeatedly” Col. 1, lines 58-59; a period of time takes place performing the exercise repeatedly) to treat at least one condition selected from a group of conditions comprising a cosmetic facial wrinkle (“preserve the suppleness and smoothness of a person’s cheeks and jaw” Col. 2, lines 6-17 below; preserving the smoothness of the users skin is a treatment for a user’s facial wrinkles).

    PNG
    media_image5.png
    185
    352
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ZACHARY T MOORE/Examiner, Art Unit 3784  
                                                                                                                                                                                                      /GARRETT K ATKINSON/Primary Examiner, Art Unit 3784